Citation Nr: 1029255	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  06-06 006	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a psychiatric disorder to 
include depression and anxiety.  



REPRESENTATION

Veteran represented by:  Texas Veterans Commission



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 6, 1979, to June 5, 1979, and from April 8, 1980, to May 
29, 1980.  The Veteran's discharge in May 1980 was due to 
misconduct (fraudulent entry).

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2008, the Board promulgated a decision, denying other 
claims of service connection, including service connection for 
posttraumatic stress disorder, and remanded the claim of service 
connection for a psychiatric disorder to include depression and 
anxiety to the RO for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In compliance with the remand directives, the Veteran was 
afforded a VA examination in to determine, in part, whether any 
current psychiatric disorder was related to the social and 
emotional maladjustment problems the Veteran had in service.  







After a review of the evidence of record, including the report of 
VA examination, the record does not contain sufficient competent 
evidence to decide to the claim, under the duty to assist, the 
case is REMANDED for the following action. 

1.  Afford the Veteran a VA psychiatric 
examination to determine: 

Whether it is more likely than not 
(probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), or less likely than not 
(probability less than 50 percent). 

That the current psychiatric disorder, major 
depressive disorder, is etiologically related 
to the Veteran's emotional maladjustment 
documented during service, which began after 
about ten days of service? 

The examiner is asked to consider and comment 
on the significant facts of the case. 

The service treatment records show that 
the Veteran had a history of 
hospitalization for "nerves" in 1974 
(about at age 12) and that he had been on 
medication for a year and a half without 
further problems.  There are no records 
available of the preservice treatment and 
insufficient evidence to legally find that 
there was a preexisting psychiatric 
disorder.   

In service, the Veteran denied depression 
on entrance examination, and he later 
stated that he did not mention "nerve 
problems" in childhood because he did not 
think the problem would return.  




In service, the Veteran was referred to 
mental health services for symptoms of 
nervousness and hyperactivity, confusion, 
a lack of concentration, and acting out.   
The pertinent finding was emotional 
maladjustment to the military.  The 
Veteran was subsequently administrative 
discharged from the service. 

After service, there are no records in the 
Veteran's file before 2004.  VA records 
show that in November 2004 there was a 
history of anxiety and depressive 
disorders and bipolar disorder.  On 
initial psychiatric evaluation by VA in 
December 2004, the diagnoses included 
organic brain syndrome due to head injury, 
depression with psychotic features, and 
polysubstance abuse.  Major depressive 
disorder was diagnosed during VA 
hospitalization in July and August 2008 
and on VA examination in October 2009. 

The claims folder should be made available to 
the examiner.

2.  After the above development has been 
completed, adjudicate the claim.  If the 
decision remains adverse to the Veteran, 
provide him and his representative a 
supplemental statement of the case and return 
the case to the Board.








The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2002).  



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2009).


